Dismissed and Memorandum Opinion filed October 26, 2006







Dismissed
and Memorandum Opinion filed October 26, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00520-CV
____________
 
IN THE INTEREST OF A.N.C., a Child
 

 
On Appeal from the 314th District
Court
Harris County , Texas
Trial Court Cause No.
05-05897J
 

 
M E M O R
A N D U M  O P I N I O N
This
appeal is from a final judgment signed May 23, 2006, terminating the parental rights
of appellant, Patricia Stella Luna.  The notice of appeal was filed on June 7,
2006.  To date, our records show that appellant has neither established
indigence nor paid the $125.00 appellate filing fee.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent);Tex. R. App. P. 20.1
(listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals, Misc.
Docket No. 98-9120 (Tex. Jul. 21, 1998) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same).  After being given
the requisite ten-days= notice that this appeal was subject to
dismissal for non-payment of the filing fee, appellant did not respond.  See Tex. R. App. P. 42.3.  




In
addition, no clerk=s record has been filed.  The clerk responsible for preparing
the record in this appeal informed the court appellant did not make
arrangements to pay for the record.  The clerk further informed the court that
the trial court sustained a contest to appellant=s affidavit of indigency.  No appeal
has been taken from that ruling.
On
October 4, 2006, notification was transmitted to all parties of the court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P.
37.3(b).  Appellant did not respond.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed October
26, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Seymore.